  EXHIBIT 10.2

 

GEE GROUP INC.

7751 Belfort Parkway, Suite 150 Jacksonville, FL 33256

 

May 15, 2019

 

CONFIDENTIAL

 

MGG Investment Group LP

One Penn Plaza, Suite 5350

New York, New York 10119

 

Re: Letter Agreement Regarding Amendment No. 5

 

Ladies and Gentlemen:

 

Reference hereby is made to the Revolving Credit, Term Loan and Security
Agreement, dated as of March 31, 2017 (as amended by the Fifth Amendment to
Revolving Credit, Term Loan and Security Agreement, dated as of May 15, 2019,
and as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among GEE Group Inc., an Illinois corporation
(“Holdings”), certain of its Subsidiaries listed on the signature pages thereto
(together with Holdings and each Person joined thereto as a borrower from time
to time, collectively, the “Borrowers” and each a “Borrower”), each Subsidiary
of Holdings listed as a “Guarantor” on the signature pages thereto (together
with each other Person joined thereto as a guarantor from time to time,
collectively, the “Guarantors”, and each a “Guarantor”, and together with the
Borrowers, collectively, the “Loan Parties” and each a “Loan Party”), the
lenders which now are or which hereafter become a party thereto that make
Revolving Advances hereunder (together with their respective successors and
assigns, collectively, the “Revolving Lenders” and each a “Revolving Lender”),
the lenders which now are or which hereafter become a party thereto that made or
acquire an interest in the Term Loans (together with their respective successors
and assigns, collectively, the “Term Loan Lenders” and each a “Term Loan
Lender”, and together with the Revolving Lenders, collectively, the “Lenders”
and each a “Lender”), MGG Investment Group LP (“MGG”), as administrative agent
for Lenders (together with its successors and assigns, in such capacity, the
“Administrative Agent”), MGG, as collateral agent for the Lenders (together with
its successors and assigns, in such capacity, the “Collateral Agent”), and MGG,
as term loan agent for the Lenders (together with its successors and assigns, in
such capacity, the “Term Loan Agent” and collectively with the Administrative
Agent and the Collateral Agent, the “Agents”). Capitalized terms used herein but
not specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement. This letter agreement is the “Specified Agreement” referred to
in the Credit Agreement.

 



  

  



  

Page 2

 

The Loan Parties and the Agents hereby agree that if the Revolving Commitments
are not terminated and the Advances are not repaid in full in cash on or prior
September 30, 2019, then on the following Business Day the Loan Parties shall
hire an operating consultant reasonably acceptable to the Lenders (the
“Operating Consultant”) upon terms of employment reasonably acceptable to the
Lenders after consultations with Holdings (the “Specified Condition”). The
Operating Consultant is to be engaged solely by the Loan Parties and all
reasonable fees and expenses of the Operating Consultant shall be solely the
responsibility of the Loan Parties, and in no event shall any Agent or any
Lender have any liability or responsibility for the payment of such fees or
expenses. All fees and expenses of the Operating Consultant shall be excluded
from the determination of EBITDA of Holdings and its Subsidiaries for purposes
of calculating any financial covenants under the Credit Agreement, and neither
any Agent nor any Lender shall have any obligation or liability to the Loan
Parties or the Operating Consultant or any other Person by reason of any acts or
omissions of the Operating Consultant. Among other things, the Operating
Consultant's duties will include providing periodic updates to the Lenders
regarding the business activities of the Loan Parties and other updates of the
Operating Consultant as requested by the Lenders from time to time, and the Loan
Parties hereby authorize the Operating Consultant to provide such updates to the
Lenders. The Operating Consultant shall act in an advisory capacity only and
shall not make any operational decisions unless requested to do so by Holdings.

 

Holdings hereby acknowledges and agrees that this agreement constitutes an
“Other Document” under the Credit Agreement. Accordingly, it shall be an
immediate Event of Default under the Credit Agreement if (i) any representation
or warranty made by Holdings under or in connection with this agreement shall
have been incorrect in any respect when made or deemed made, or (ii) Holdings
shall fail to perform or observe any term, covenant or agreement contained in
this agreement.

 

This Agreement shall be construed under and governed by the laws of the State of
New York applicable to contracts made and to be performed in the State of New
York, and may be executed in any number of counterparts and by different parties
on separate counterparts. Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart. This Agreement may not be amended or otherwise
modified unless the same shall be in writing and signed by the parties hereto.
If this Agreement becomes the subject of a dispute, each of the parties hereto
hereby waives trial by jury.

 

[signature pages follow]

 



  

  



 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this letter, which shall become
a binding agreement upon our receipt.

 

 

Very truly yours,

 

 

GEE GROUP INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Accepted and agreed to as of the date first above written:

 



MGG INVESTMENT GROUP LP, as Administrative Agent and Collateral Agent

 

By: MGG GP LLC, its general partner

   By:

Name:

 Title: 



 

 

 



  



 